Case 1:20-cv-00053-IMK-RWT Document 24 Filed 02/23/21 Page 1 of 3 PageID #: 1785



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  GWENDOLYN MIRANDA MOATS,

                   Plaintiff,

  v.                                              CIVIL ACTION NO. 1:20CV53
                                                       (Judge Keeley)

  ANDREW M. SAUL,
  Commissioner of Social
  Security Administration,

                   Defendant.

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
   [DKT. NO. 23], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     [DKT. NO. 14], GRANTING THE DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT [DKT. NO. 17], AND DISMISSING CASE WITH PREJUDICE

       On March 25, 2020, the plaintiff, Gwendolyn Miranda Moats

  (“Moats”), filed a complaint against the Commissioner of the Social

  Security Administration (“Commissioner”) (Dkt. No. 1). Moats sought

  review   of    the    Commissioner’s    final     decision   denying    her

  applications    for    Disability   Insurance     Benefits   (“DIB”)    and

  Supplemental Security Income (“SSI”). In accordance with 28 U.S.C.

  § 636 (b) and L.R. Civ. P. 9.02 regarding Social Security Cases,

  this action was referred to United States Magistrate Judge Robert

  W. Trumble for initial review.

       In a Report and Recommendation (“R&R”) entered on February 4,

  2021, Magistrate Judge Trumble recommended that the Court deny

  Moats’s motion for summary judgment and grant the Commissioner’s

  motion for summary judgment (Dkt. No. 23). Following a careful

  review of the record, he concluded that the Administrative Law
Case 1:20-cv-00053-IMK-RWT Document 24 Filed 02/23/21 Page 2 of 3 PageID #: 1786



  MOATS V. SAUL                                                          1:20CV53

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
   [DKT. NO. 23], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     [DKT. NO. 14], GRANTING THE DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT [DKT. NO. 17], AND DISMISSING CASE WITH PREJUDICE

  Judge’s decision to deny benefits contained no legal error and was

  supported by substantial evidence. Id. at 17.

         The R&R informed the parties of their right to file “written

  objections      identifying     the     portions     of      the   Report        and

  Recommendations to which objection is made, and the basis for such

  objection.” Id. It further warned that failure to do so would

  result in waiver of the right to appeal. Id. Despite receipt of the

  R&R, neither party filed objections to the recommendation.

         “The Court will review de novo any portions of the magistrate

  judge’s Report and Recommendation to which a specific objection is

  made....” Dellacirprete v. Gutierrez, 479 F. Supp. 2d 600, 603-04

  (N.D.W. Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th

  Cir.    1983)).   The   Court    will       uphold   those    portions      of    a

  recommendation to which no objection has been made unless they are

  “clearly erroneous.” See Diamond v. Colonial Life & Accident Ins.

  Co., 416 F.3d 310, 315 (4th Cir. 2005). Failure to file specific

  objections waives appellate review of both factual and legal

  questions. See United States v. Schronce, 727 F.2d 91, 94 & n.4

  (4th Cir. 1984); see also Moore v. United States, 950 F.2d 656, 659

  (10th Cir. 1991).


                                          2
Case 1:20-cv-00053-IMK-RWT Document 24 Filed 02/23/21 Page 3 of 3 PageID #: 1787



  MOATS V. SAUL                                                      1:20CV53

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
   [DKT. NO. 23], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     [DKT. NO. 14], GRANTING THE DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT [DKT. NO. 17], AND DISMISSING CASE WITH PREJUDICE

       Having received no objections to the R&R, the Court has no

  duty to conduct a de novo review of Magistrate Judge Trumble’s

  findings. Following a review of the R&R and the record for clear

  error, the Court:

       1)    ADOPTS the R&R (Dkt. No. 23);

       2)    DENIES Moats’s Motion for Summary Judgment (Dkt. No. 14);

       3)    GRANTS the Commissioner’s Motion for Summary Judgment

             (Dkt. No. 17); and

       4)    DISMISSES this civil action WITH PREJUDICE and DIRECTS

             that it be stricken from the Court’s active docket.

       It is so ORDERED.

       Pursuant to Fed. R. Civ. P. 58, the Court DIRECTS the Clerk of

  Court to enter a separate judgment order and to transmit copies of

  both orders to counsel of record.

  DATED: February 23, 2021.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE


                                       3
